         Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

W. H. WALL FAMILY HOLDINGS,
LLLP,

     Plaintiff,
                                                  Jury Trial Demanded
v.
                                                  Civil Action No. 6:20-cv-00713
TERUMO CORPORATION,

     Defendant.


                  COMPLAINT FOR PATENT INFRINGEMENT
       Pursuant to the Federal Rules of Civil Procedure, W. H. Wall Family

Holdings, LLLP (“WFH”) files its Complaint for Patent Infringement against

Defendant Terumo Corporation (“Defendant”), showing this Court as follows.

                              NATURE OF THE ACTION
       1.     WFH is the owner by assignment of U.S. Patent No. 6,974,475 (the

“ʼ475 Patent”). [A true and correct copy of the ʼ475 Patent is attached hereto as

Exhibit 1]. The ʼ475 Patent is a pioneering patent in the field of medical stent

technology, with a priority date of December 8, 1987, and a term ending on

December 12, 2022.

       2.     This action arises out of Defendant’s infringement of certain claims of

the ʼ475 Patent.
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 2 of 16




                                     THE PARTIES
      3.       Plaintiff WFH is a limited liability limited partnership organized and

existing under the laws of the state of Georgia. WFH’s principal place of business

is in Stone Mountain, Georgia.

      4.       Upon information and belief, Defendant was founded on September

17, 1921. Among other things, Defendant develops, manufactures and distributes

medical devices, including products for use in cardiothoracic surgery and

interventional procedures. Defendant is listed on the Tokyo Stock Exchange (the

“TSE”) under code: 4543 and is a component of the Nikkei 225, Japan’s leading

stock index.

      5.       Upon information and belief, Defendant is a multi-national

corporation organized under the laws of Japan, with its principal place of business

located at 2-44-1 Hatagaya, Shibuya-ku, Tokyo, 151-0072 Japan. Upon

information and belief, Defendant does business in the State of Texas, including in

the Western District of Texas.

                              JURISDICTION AND VENUE
      6.       This action arises under the patent laws of the United States, namely

35 U.S.C. §§ 271, 281, and 284-285, among others.

      7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a).



                                           2
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 3 of 16




      8.     Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(c). Defendant is a foreign entity and may be sued in any judicial district

under 28 U.S.C. § 1391(c)(3).

      9.     Upon information and belief, Defendant is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas

Long Arm Statute, due at least to its substantial business in this State and judicial

district, including: (A) at least part of its infringing activities alleged herein; and

(B) regularly doing or soliciting business, engaging in other persistent conduct,

and/or deriving substantial revenue from goods sold and services provided to

Texas residents. For example, Defendant claims to be one of the world's leading

medical device manufacturers, employing more than 25,000 associates worldwide

to provide innovative medical solutions in more than 160 countries and regions,

with approximately US$6 billion in sales and operations worldwide, with

approximately US$1.8 billion in sales just in the United States.

      10.    This Court has personal jurisdiction over Defendant, directly or

through intermediaries, including its wholly-owned subsidiary, Terumo Medical

Corporation America (“TMCA”) because it has committed acts within Texas

giving rise to this action and/or has established minimum contacts with Texas such

that personal jurisdiction over Defendant would not offend traditional notions of

fair play and substantial justice.



                                            3
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 4 of 16




      11.    Upon information and belief, Defendant controls TMCA, as well as

many other subsidiaries, and TMCA gives Defendant substantially the business

advantages that it would have enjoyed if it conducted its business through its own

offices or paid agents in the state.

      12.    Upon information and belief, Defendant has placed and continues to

place devices infringing the ʼ475 Patent into the stream of commerce via an

established distribution channel with the knowledge and/or intent that those

products were sold and continue to be sold in the United States, including in the

state of Texas and this District.

      13.    Upon information and belief, Defendant has significant ties to, and

presence in, the State of Texas and this District, making jurisdiction in this judicial

district both proper and convenient for this action.

                   ATHEROSCLEROSIS AND STENT TECHNOLOGY
      14.    Atherosclerosis is a buildup of cholesterol and fatty deposits, i.e.,

plaque, that narrows or blocks blood flow within arteries. Coronary artery disease

(“CAD”) is a form of atherosclerosis in which plaque narrows or blocks blood flow

in the arteries supplying the heart. Similarly, peripheral artery disease (“PAD”) is

a form of atherosclerosis in which plaque narrows or blocks blood flow in arteries

not leading to heart, such as those leading to an arm or leg.




                                           4
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 5 of 16




      15.    These blockages, or atherosclerotic lesions, are frequently treated with

percutaneous transluminal intervention (PTI).

      16.    Initial PTI procedures included coronary angioplasty, first performed

by Andreas Greuntzig in 1977.

      17.    During an angioplasty procedure, a specially designed catheter with a

tiny balloon is carefully guided through the artery to the blockage, then inflated to

widen the opening and increase blood flow within the artery. Although largely

effective, angioplasty occasionally resulted in a number of adverse effects,

including damage to the artery or post-operative closure of the artery.

      18.    Over time, doctors have recognized that these adverse effects from

treating atherosclerosis with angioplasty alone may be mitigated by using stents in

conjunction with angioplasty. A stent is a wire mesh tube or “scaffold” that is

permanently implanted in the artery to keep the artery open and can be combined

with angioplasty to treat atherosclerosis. The stent helps support the inner wall of

the artery following the PTI procedure.

      19.    Generally speaking, there are two types of stents: (1) balloon-

expandable stents and (2) self-expandable stents.

      20.    Balloon-expandable stents are biased in a collapsed position and the

surgeon uses an angioplasty balloon to expand and set the stent within the arterial

segment containing the blockage. With balloon-expandable stents, a balloon is



                                          5
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 6 of 16




inflated to compress the plaque that has built up inside the artery against the

artery’s wall. The stent, which was carried on the deflated balloon, expands when

the balloon expands, and is pushed into place in the artery. The balloon is then

deflated and removed along with the catheter, leaving the stent in place.

      21.    Self-expandable stents are biased in an expanded position but are

constrained within a delivery mechanism until placement, when the surgeon

removes the constraining device allowing expansion of the stent. With self-

expandable stents, the surgeon may also utilize balloon angioplasty to expand the

artery prior to stent placement.

                                   THE ʼ475 PATENT
      22.    In 1981, while he was working as a visiting clinical professor at

Emory Dental School, Dr. Wall became acquainted with Dr. Greuntzig, who had

recently joined the Emory faculty. Dr. Wall studied the balloon angioplasty therapy

pioneered by Dr. Greuntzig and concluded that arterial blockage would likely

return in patients—a condition referred to as restenosis. Dr. Wall considered this

issue and began working on ideas to address this problem. Initially, he tried to

develop an ultrasound method to remove the blockage.

      23.    After experimenting with this idea, Dr. Wall concluded that this

method was not a viable solution. On or about October 15, 1984, he conceived the

invention of inserting a sleeve into an artery following an angioplasty procedure.



                                          6
         Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 7 of 16




The sleeve would then effectively hold open the artery and prevent restenosis. Dr.

Wall filed a disclosure document with the USPTO in December 1984, and filed

patent application no. 07/129,834 (the “ʼ834 Application”) on December 8, 1987.

        24.   The ʼ834 Application duly issued as the ʼ475 Patent on December 13,

2005.

        25.   WFH is the owner by assignment of all rights in the ʼ475 Patent.

        26.   The ʼ475 Patent relates generally to a prosthesis that can be inserted

into a bodily lumen while in a collapsed position, and then expanded in order to

prevent restenosis in the lumen. WFH has the right to enforce the ʼ475 Patent and

to recover all damages available under law.

        27.   As an example, Claim 39 of the ʼ475 Patent provides:

              39. A stent for placement into a narrowed opening of a lumen of the

        human body and for maintaining at least a minimum opening within the

        lumen, said stent comprising:

              a radially collapsible sleeve formed in a mesh and a coating applied

                 thereto,

              said sleeve defining a plurality of openings throughout the mesh to

                 allow tissue to grow therethrough, and

              said mesh being biased toward either its collapsed position or its

                 expanded position.



                                           7
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 8 of 16




      28.    The ʼ475 Patent, and Dr. Wall’s invention described therein, have

been the subject of numerous articles, including a 2006 article in the Wall Street

Journal, entitled “Will Stent Makers Fight Dentist’s Patent Tooth and Nail?”

      29.    In 2008, Boston Scientific Corp. filed a well-publicized declaratory

judgment action, seeking to invalidate the ʼ475 Patent.

      30.    Since 2008, press articles have discussed settlements of WFH’s claims

of infringement of the ʼ475 Patent with a number of medical device manufacturers

such as Boston Scientific, Johnson & Johnson, and Abbott Laboratories, including

WFH’s settlement in 2020 with Celonova.

      31.    During August-September 2016, WFH discussed the ʼ475 Patent with

representatives of Defendant.

      32.    Defendant has had knowledge—or, with reasonable diligence would

have had knowledge—of the ʼ475 Patent since at least 2016.

                          DEFENDANT’S MISAGO STENT
      33.    Among other things, Defendant designs, develops, manufactures,

imports, sells and offers for sale stent products, including the Misago® RX Self-

Expanding Peripheral Stent (the “Misago Stent”).

      34.    The Misago Stent is a stent for placement into a narrowed opening of

a lumen of the human body and for maintaining at least a minimum opening within




                                          8
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 9 of 16




the lumen. As described by the U.S. Food and Drug Administration (the “FDA”)

in the 2015 Pre-Market Approval for the Misago Stent,

      This device is indicated to improve luminal diameter in symptomatic
      patients with de novo or restenotic native lesions or occlusions of the
      superficial femoral artery (SFA) and/or proximal popliteal artery with
      reference vessel diameters ranging from 4mm to 7mm and lesion length
      up to 150mm.

[May 22, 2015, Pre-Market Approval for this Misago Stent, a copy of which is

attached hereto as Exhibit 2, at p. 1].

      35.    Defendant received further FDA approval for the Misago Stent for the

use in iliac arteries along with the original approval for use in the SFA. [A true

and correct copy of the May 4, 2020, Pre-Market Approval for the Misago Stent is

attached hereto as Exhibit 3].

      36.    The Misago Stent “consists of a self-expanding nitinol stent … pre-

mounted on the distal portion of a rapid exchange delivery catheter system

(“delivery catheter”). The [Misago Stent] is made of a nickel-titanium alloy with

three (3) gold radiopaque markers located at each end for a total of six (6)

markers.” [Terumo Corporation, MISAGO® RX SELF-EXPANDING PERIPHERAL

STENT INSTRUCTIONS FOR USE (2020-02) (the “Misago IFUs”), p. 2, a true and

correct copy of which is attached hereto as Exhibit 4].




                                          9
         Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 10 of 16




      37.    The Misago Stent further comprises a radially collapsible sleeve

formed in a mesh with, upon information and belief, a coating applied thereto

through passivation, such as through oxidation or electropolishing.

      38.    The Misago Stent further comprises a sleeve defining a plurality of

openings throughout the mesh to allow tissue to grow therethrough, as shown

below.




      39.    The Misago IFUs further explain that a delivery catheter is used to

position the stent in a lumen. [Ex. 4, pp. 24-26]. Once properly positioned, the

Misago stent is expanded through rotation of a thumbwheel. [Ex. 4, pp. 26-28].

Once fully expanded, the deployment of the stent is completed by removal of the

delivery catheter. [Ex. 4, p. 28].

      40.    The Misago Stent thus further comprises a mesh that is biased towards

its closed position, until expanded after placement by the surgeon.




                                         10
          Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 11 of 16




      41.       WFH has satisfied all statutory obligations required to collect pre-

filing damages for the full period allowed by law for infringement of the ʼ475

Patent.

      42.       All other conditions precedent to the assertion of the claims herein

have been satisfied or waived.

                                      COUNT I
                         DIRECT INFRINGEMENT—ʼ475 PATENT
      43.       WFH incorporates by reference as if fully set forth herein its

averments in Paragraphs 1-42, above.

      44.       As set forth above, the Misago Stent comprises, literally or through

the doctrine of equivalents, each limitation of at least Claim 39 of the ʼ475 Patent.

      45.       Defendant has imported, sold for importation, sold and offered for

sale the Misago Stent within the U.S. since at least 2015, in violation of 35 U.S.C.

§271, et seq.

      46.       On information and belief, including the allegations above showing

knowledge and intent, despite having knowledge of the ’475 patent and knowledge

that it is directly infringing one or more claims of the ’475 patent, Defendant has

nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Defendant’s infringing activities relative to the ’475

patent have been, and continue to be, willful, wanton, malicious, in bad-faith,




                                            11
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 12 of 16




deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an

egregious case of misconduct beyond typical.

      47.    WFH has been, and continues to be, damaged by Defendant’s

infringement of the ʼ475 Patent, in an amount not less than a reasonable royalty,

together with interests and costs as fixed by this Court pursuant to 35 U.S.C. §284.

                                      COUNT II
                     INDIRECT INFRINGEMENT—ʼ475 PATENT
      48.    WFH incorporates by reference as if fully set forth herein its

averments in Paragraphs 1-42, above.

      49.    Upon information and belief, Defendant also has indirectly infringed

the ʼ475 Patent by inducing others, including its wholly-owned U.S. subsidiary, to

infringe directly the ʼ475 Patent.

      50.    Upon information and belief, Defendant has taken affirmative actions,

directly or through its wholly-owned U.S. subsidiary, with the specific intent to

cause its wholly-owned U.S. subsidiary and customers within the U.S. to make,

use, offer to sell, sell or import into the United States the Misago Stent in a manner

that infringes at least Claim 39 of the ʼ475 Patent.

      51.    Upon information and belief, such affirmative actions included,

among other things, advising or directing customers and end-users to use the

Misago Stent in an infringing manner; advertising and promoting the use of the




                                          12
         Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 13 of 16




Misago Stent in an infringing manner; and/or distributing instructions that guide

users to use the Misago Stent in an infringing manner

        52.   Upon information and belief, Defendant has taken active steps,

directly or through its wholly-owned U.S. subsidiary, with the specific intent to

cause its wholly-owned U.S. subsidiary and customers within the U.S. to use the

Misago Stent in a manner that infringes at least Claim 39 of the ʼ475 Patent.

        53.   Upon information and belief, such steps included, among other things,

advising or directing customers and end-users to use the Misago Stent in an

infringing manner; advertising and promoting the use of the Misago Stent in an

infringing manner; and/or distributing instructions that guide users to use the

Misago Stent in an infringing manner.

        54.   Upon information and belief, Defendant has taken these steps, which

constitute induced infringement, with the knowledge of the ʼ475 Patent and that

such steps induced infringement of the ʼ475 Patent, or with willful blindness of the

same.

        55.   Upon information and belief, including the allegations above showing

knowledge and intent, despite having knowledge of the ’475 patent and knowledge

that it is indirectly infringing one or more claims of the ’475 patent, Defendant has

nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. Defendant’s infringing activities relative to the ’475



                                         13
        Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 14 of 16




patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an

egregious case of misconduct beyond typical.

                                INJUNCTIVE RELIEF
      56.    WFH seeks preliminary and permanent injunctions as a result of

Defendant’s infringement of the ʼ475 Patent. WFH is likely to succeed in showing

that Defendant infringes the ʼ475 Patent. Because of that infringement, WFH has

suffered an irreparable injury, and the remedies available at law, such as monetary

damages, are inadequate to compensate for that injury. For example, if WFH must

enforce a judgment against Defendant in Japan, Plaintiff will face a challenging

burden in persuading a Japanese court to enforce a judgment from a U.S. court,

potentially preventing WFH from obtaining any monetary damages from

Defendant. Considering the balance of hardships between WFH and Defendant, a

remedy in equity is warranted; and the public interest would not be disserved by a

permanent or preliminary injunction.

                                    CONCLUSION
      57.    WFH is entitled to recover from Defendant the damages sustained by

WFH as a result of Defendant’s wrongful acts in an amount subject to proof at

trial, which, by law, cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court.



                                          14
       Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 15 of 16




      58.      WFH has incurred and will incur attorneys’ fees, costs, and expenses

in the prosecution of this action. The circumstances of this dispute may give rise to

an exceptional case within the meaning of 35 U.S.C. § 285, and WFH is entitled to

recover its reasonable and necessary attorneys’ fees, costs, and expenses.

                                     JURY DEMAND
      59.      WFH hereby requests a trial by jury pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

                                  PRAYER FOR RELIEF
      60.      WFH respectfully requests that the Court find in its favor and against

Defendant, entering a judgment in favor of WFH and granting the following relief:

            a) Finding that Defendant has infringed the ʼ475 Patent as alleged

               herein, directly and/or indirectly by way of inducing infringement of

               such patent;

            b) Requiring an accounting of all damages sustained by WFH as a result

               of the acts of infringement by Defendant;

            c) A preliminary and permanent injunction against Defendant, its

               subsidiaries, or anyone acting on its behalf from making, using,

               selling, offering to sell, or importing any products that infringe the

               ʼ475 Patent and any other injunctive relief the Court deems just and

               equitable;



                                            15
 Case 6:20-cv-00713-ADA Document 1 Filed 08/04/20 Page 16 of 16




   d) Awarding to WFH damages under 35 U.S.C. §284, including not less

      than a reasonable royalty and up to treble damages;

   e) Requiring Defendant to pay WFH pre-judgment and post-judgment

      interest on the damages awarded;

   f) Awarding to WFH the statutory costs of this action;

   g) Finding this to be an exceptional case and requiring Defendant to pay

      to WFH its attorneys’ fees and non-statutory costs incurred in this

      action under 35 U.S.C. §285;

   h) Awarding WFH such other and further relief as this Court deems just

      and appropriate, premises considered.



This 4th day of August, 2020

                                         Respectfully submitted,

                                         LOCKE LORD LLP

Of counsel:                              By:/s/ Ryan E. Dornberger
                                         Ryan E. Dornberger
Bryan G. Harrison (WDTX                  ryan.dornberger@lockelord.com
admission pending)                       Minnesota State Bar No. 0396444
bryan.harrison@lockelord.com             2800 Chase Tower
TX State Bar No. 09112600                600 Travis Street
Locke Lord LLP                           Houston, Texas 77002
3333 Piedmont Rd, NE                     (713) 226-1200—Telephone
Terminus 200, Suite 1200                 (713) 229-2550—Facsimile
Atlanta, GA 30318
(404) 870-4600—Telephone
(404) 806-5622—Facsimile



                                  16
